Opinion by
Oliver, C. J.
From the testimony it appeared that the petitioner requested the customs officials to furnish values at which the items in question should be entered'. The customs examiner supplied unit values for the merchandise and instructed the petitioner to add 2 percent, which is the usual rate for the Italian tax. After entry was made, the appraiser advised petitioner that the merchandise in question was subject to the unusual Italian tax rate of 3 percent and that, therefore, there.was deficiency of 1 percent in the amount of such tax paid on entry. On the record presented, it was held that there was no intent to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.